MEMORANDUM OF DECISION.
In this appeal the father of Arnold R. and three other children challenges the sufficiency of the evidence to support the District Court findings in terminating his parental rights pursuant to 22 M.R.S.A. § 4055(1)(B)(2) (Supp.1983-1984). After independently reviewing the District Court record, we conclude that the Court’s findings are rationally supported by clear and convincing evidence. See In Re Merton R., 466 A.2d 1268, 1269 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.